Citation Nr: 1632186	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  16-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed in response to a June 2006 rating decision's denial of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).

(The issues of entitlement to an increased initial rating for PTSD, entitlement to an earlier effective date for the award of service connection for PTSD, and entitlement to service connection for alcohol and drug abuse as secondary to service-connected PTSD are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2002 to December 2005 with service in Iraq in support of Operation Iraqi Freedom.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, found that a timely NOD was not received in response to a June 2006 denial of service connection for an acquired psychiatric disorder. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the Board's Central Office in Washington, D.C. in June 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder and PTSD was denied in a June 2006 rating decision; the Veteran received notice of the denial of the claim and his right to appeal in a properly mailed June 15, 2006 letter.

2.  The Veteran filed a NOD disagreeing with the denial of the claim for service connection on August 16, 2007, more than one year after he was mailed notice of the June 2006 rating decision. 

3.  The time period for filing a NOD is not equitably tolled.  

4.  VA has not explicitly or implicitly waived the requirement of a timely NOD.


CONCLUSION OF LAW

The Veteran has not filed a timely NOD in response to the June 2006 denial of service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder, and PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder, and PTSD.  The Veteran contends that he did not receive notice of the June 2006 rating decision to allow for a timely NOD, or in the alternative, that the time period for filing a NOD should be equitably tolled.  The Board finds that the Veteran did not file a timely NOD in response to the June 2006 denial of service connection for an acquired psychiatric disorder and equitable tolling of the time period for the filing of a NOD is not appropriate in this case.

An appeal to the Board consists of a timely filed NOD in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be filed within one year after the date on which the RO mails notice of the determination being appealed.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).

A NOD is a written communication from a claimant or his or her representative which expresses dissatisfaction or disagreement with an adjudication determination by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.201.  While special wording is not required the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  Id.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  

The Veteran was mailed notice of the rating decision denying his claim for service connection for an acquired psychiatric disorder on June 15, 2006.  The June 2006 notice letter also included information regarding his right to appeal.  A year and two months later, in August 2007, the Veteran and his then-representative responded with a statement titled "Notice of Disagreement" expressing dissatisfaction with the denial of service connection for depression, an anxiety disorder, an adjustment disorder, and PTSD.  The August 2007 NOD specified that it was in response to a "VA decision letter dated Aug. 29, 2006;"  however, the Board cannot identify any rating decision, notification letter, or correspondence from VA to the Veteran dated on August 29, 2006 and it appears this date may have been a typographical error.  In any event, VA acknowledged receipt of the NOD in an August 2007 administrative decision, but found the NOD was not valid as it was received more than a year after the Veteran was provided notice of the June 15, 2006 rating decision denying service connection for an acquired psychiatric disorder.   

The August 2007 correspondence from the Veteran and his representative is the first written communication expressing disagreement with the denial of service connection for an acquired psychiatric disorder, including PTSD, following the June 2006 rating decision.  It is a NOD under the provisions of 38 C.F.R. § 20.201; however, it was not received by VA within a year from June 15, 2006, the date the Veteran was mailed notice of the June 2006 rating decision denying the service connection claim.  It is therefore not timely under 38 C.F.R. § 20.302 and does not serve to initiate an appeal.  

The Veteran contends that he never received notice of the June 2006 rating decision denying his claim.  He testified during the June 2016 hearing that during the one year period after June 15, 2006 he lived in Nashville, Tennessee with his brother and was essentially homeless, traveling between various relative's homes.  Review of the claims file shows that notice of the June 2006 rating decision was mailed to the Veteran's current address of record in Check, Virginia, and the Veteran maintained this same address until January 2013 when he specifically informed VA of a change in his address.  The Veteran also identified himself as residing at the same address on various pieces of correspondence dated after June 2006, including an October 2006 application for VA Vocational Rehabilitation benefits received within the one year period for filing a NOD.  There is some indication the Veteran lived in Nashville with his brother earlier in 2006, but he reported a recent move from Nashville to Richmond, Virginia during a March 2006 VA psychiatric examination at the Salem VA Medical Center (VAMC). This objective evidence therefore indicates that the Veteran moved from Nashville prior to the issuance of the June 2006 rating decision denying his claim.  

Additionally, the Veteran received medical treatment at the VA Medical Center (VAMC) in Salem, Virginia on several occasions during the year period after June 15, 2006.  He never indicated to VA that he lived in Nashville or anywhere other than VA's address of record during this time and none of his medical records are indicative of an unstable living situation.  During an October 2007 VA psychiatric examination at the Salem VAMC, performed only a few months after the expiration of the time period for filing a NOD, the Veteran reported that he was living with his father in the nearby area and he did not report spending any time out of state or with other relatives in the past year.  Similarly, in September 2006, three months after the denial of his claim, the Veteran was seen by his primary care physician at the VAMC and stated that he was living with his father.  Thus, the contemporaneous evidence dated after the June 2006 rating decision contradicts the Veteran's recent testimony that he did not have a permanent mailing address during the statutory one year period after the June 2006 rating decision.  

With respect to whether there was some error in VA's mailing of the June 15, 2006 notice letter and rating decision, the Board notes that there is a presumption of regularity which presumes government officials have properly discharged their official duties.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The presumption of regularity may be rebutted by the submission of clear evidence to the contrary.  Ashley, 2 Vet. App. at 309.  The record does not contain any evidence indicating that VA failed to properly provide the Veteran with notice of the June 15, 2006 rating decision and the Veteran has not identified any evidence suggesting otherwise.  The Board therefore finds that the Veteran was properly notified of the denial of his claim in the June 2006 rating decision and such notice was provided to his current address of record in the June 15, 2006 notice letter.  The Veteran's statements that he did not have a permanent address in the period between June 2006 and June 2007 are outweighed by the objective evidence indicating that he maintained his residence in Check, Virginia during the applicable appeal period.  

The Veteran also contends that he did not file a timely NOD because of his impaired mental state due to substance abuse and service-connected PTSD.  Because of his mental illness, the Veteran contends that the time period for filing a NOD should be equitably tolled.  The application of equitable tolling in this context stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court recognized a rebuttable presumption that all federal statutes of limitation contain an implied equitable tolling provision.  

In Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) the concept of equitable tolling was expanded to apply where a claimant's "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Barrett also held that for equitable tolling to apply, a veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  A medical diagnosis alone or vague assertions of mental problems would not suffice. The United States Court of Appeals for the Federal Circuit also indicated that if the veteran was represented by counsel during the relevant period, the veteran must make an additional showing that the mental illness impaired the attorney-client relationship.  Id.  The Board observes that 38 C.F.R. § 3.353(a) (2015) defines a mentally incompetent person as "one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation."

In this case, the Veteran was clearly capable of rational thought and decision-making during the one year period following the June 2006 rating decision.  VA examinations dated in March 2006 and October 2007 establish the presence of several psychiatric disorders, including PTSD, but also specifically note that the Veteran was capable of managing his own benefit payments in his own best interest.  There was no evidence of a thought disorder and no impairment to communication and both VA examiners found that the Veteran did not manifest signs of delusions, hallucinations, or psychotic symptoms.  He manifested some memory problems at the October 2007 VA examination, but the March 2006 examination, performed only three months before his claim for service connection was denied in June 2006, established that the Veteran did not exhibit any significant memory impairment and was fully oriented with no thought process impairment.   

The record also contains other evidence establishing that the Veteran was capable of rational thought, deliberate decision making, and managing his own affairs in the year after June 2006.  In October 2006, he filed an application for VA Vocational Rehabilitation benefits and was able to provide current contact information, details regarding his military service, current employer, and state the goals he hoped to reach through the program. The Veteran also sought medical treatment at the Salem VAMC for various complaints in the year after June 2006 which required he participate in physical examinations and provide information regarding his medical history.  For example, in December 2006, the Veteran was seen by a VA podiatrist and was capable of dating his complaints of foot pain to a specific injury in 2005.  He was also able to provide details of his medical history during a March 2007 appointment with his VAMC primary care provider for thoracic and lumbar back pain. 

The Board therefore concludes that the Veteran's failure to file a timely NOD in response to the June 2006 denial of his claim for service connection was not the direct result of a mental illness that rendered him incapable of rational thought or deliberate decision making.  This finding is based on the results of the March 2006 and October 2007 VA psychiatric examinations, the Veteran's filing of a Vocational Rehabilitation application in October 2006, and the contents of his VAMC treatment records.  This evidence clearly establishes the Veteran was able to actively participate in his medical treatment, the claims process, and was capable of managing his own affairs.  The Board therefore finds that equitable tolling of the deadline to file a NOD is not appropriate in this case.  

The Board has also considered whether VA has waived the requirement of a NOD, under the United States Court of Appeals for Veterans Claims' decisions in Percy v. Shinseki, 23 Vet. App. 37 (2009) and Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  In these cases, the Court held that VA may explicitly or implicitly waive the requirement of a substantive appeal by taking action indicating to a veteran that the appeal was still active.  For example, in Percy, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA waived any objections it might have had to the timeliness of filing.  Percy at 46.

The Board finds that the current situation is distinguishable from Percy and Gonzalez-Morales.  In this case, the RO never treated the Veteran's August 2007 NOD as timely.  The Veteran was explicitly informed in the August 2007 administrative decision on appeal that that his August 16, 2007 NOD was not timely as it was received more than one year after he was notified of the denial of the claim for service connection.  VA has also taken no other action on the appeal, did not issue a SOC, and did not perform any further development of the claim.  VA has therefore clearly not waived any objection as to the timeliness of the filing of the NOD.  Additionally, Percy and Gonzalez-Morales pertain to the timeliness of a substantive appeal, not a NOD.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used in the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  Therefore, the Board cannot find that VA has waived the requirement of a timely NOD in this case.  

In sum, the evidence in this case clearly establishes that the claim for entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder, and PTSD was denied in a June 2006 rating decision.  The Veteran was provided notice of the denial of the claim and his appellate rights in June 15, 2006 letter and was informed he had one year to initiate an appeal.  He did not express disagreement with the denial of his claim for service connection in any written communication received by VA until August 16, 2007, well after the one year time period for filing a NOD.  Notice of the June 2006 rating decision was mailed to the Veteran's current address of record.  The evidence establishes that the Veteran was a Virginia resident during the applicable period, was capable of rational thought and deliberate decision making, and VA has not waived the requirement for a timely NOD.  Therefore, the Veteran has not filed a timely NOD with respect to the denial of service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder, and PTSD, and the claim before the Board must be denied. 

In this case, the Veteran and his representative were notified of the reasons for the denial of this claim and were afforded the opportunity to present evidence and argument.  The Board finds that these actions are sufficient to satisfy the duties to notify and assist.  As explained in the analysis above, the claim lacks legal merit as the Veteran did not submit a NOD within the statutorily prescribed time period.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As a final matter, this determination will not in any way prejudice the Veteran, as, in the separate concurrent decision noted above, the Board has determined that an effective date of December 31, 2005 (the date following separation from service) is the effective date for service connection for a psychiatric disorder. 


ORDER

The claim for whether a timely NOD was filed in response to a June 2006 rating decision's denial of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, anxiety disorder, adjustment disorder, and PTSD is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


